Exhibit 10.4

 

Execution Version

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LEASE AND EASEMENT AGREEMENT

 

BETWEEN

 

COGEN LYONDELL, INC.

 

AND

 

LYONDELL CHEMICAL COMPANY

 

SEPTEMBER 6, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    LEASE OF PROPERTY    2 2.    LEASE TERM, RENEWALS    3 3.    USE    4 4.
   IMPROVEMENTS    6 5.    RENTALS    7 6.    NET LEASE    8 7.    NO LIENS    8
8.    AD VALOREM TAXES    9 9.    LESSOR’S SERVICES    10 10.    EASEMENTS    10
11.    QUIET ENJOYMENT, ESTOPPEL    13 12.    MINERAL RESERVATION    14 13.   
CONDEMNATION    14 14.    DAMAGE AND RESTORATION.    15 15.    INDEMNITIES,
INSURANCE, LIABILITY AND REMEDIES    16 16.    EVENTS OF DEFAULT, REMEDIES    22
17.    LESSOR’S DEFAULT    23 18.    NON-WAIVER    23 19.    TRANSFER OF THE CLI
FACILITY; ASSIGNMENT OF LEASE    23 20.    NOTICES    24 21.    REPRESENTATIONS
OF THE PARTIES    25 22.    RECORDED MEMORANDUM    28 23.    NETTING, SET-OFF   
28 24.    WAIVER OF LANDLORD’S LIEN    28

 

i



--------------------------------------------------------------------------------

25.    SURVIVAL    28 26.    FURTHER ASSURANCES    28 27.    ENTIRE AGREEMENT;
AMENDMENTS    28 28.    APPLICABLE LAW    29 29.    SEVERABILITY    29 30.   
COUNTERPARTS    29 31.    SUCCESSORS AND ASSIGNS    29 32.    NO ASSOCIATION,
PARTNERSHIP OR JOINT VENTURE; THIRD PARTY BENEFICIARIES    29 33.    DISPUTE
RESOLUTION    29 34.    SURVIVAL OF OBLIGATIONS    31 35.    GUARANTY ON BEHALF
OF CLI    32

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED LEASE AND EASEMENT AGREEMENT

 

THIS AMENDED AND RESTATED LEASE AND EASEMENT AGREEMENT (this “Lease”) entered
into as of the      day of September, 2005, by and between COGEN LYONDELL, INC.
(“Lessee”), a Texas corporation, and LYONDELL CHEMICAL COMPANY (“Lessor”), a
Delaware corporation. (Lessor and Lessee are sometimes referred to herein
individually as a “Party” and collectively as “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, Lessor and Lessee are the current parties to a certain Lease (the
“Original Lease”) dated as of November 7, 1984, by and between Atlantic
Richfield Company, a Delaware corporation (formerly a Pennsylvania corporation)
(herein called “Atlantic Richfield”), as lessor, and Power Systems Engineering,
Inc., a Texas corporation (“PSE”), as tenant, as more fully set forth in
Memorandum of Lease dated November 7, 1984, filed under Clerk’s File No. J779724
in the Official Public Records of Real Property of Harris County, Texas; and

 

WHEREAS, the Original Lease was amended by instruments recorded under Clerk’s
File Nos. K348119, K794302 (refiled at K896573), M813774 and N721301, each in
the Official Public Records of Real Property of Harris County, Texas, to which
Original Lease and the amendments thereto, as recorded, reference is here made
for all purposes (the Original Lease as so amended and as may be further amended
from time to time being hereinafter referred to as the “Existing Lease”); and

 

WHEREAS, Atlantic Richfield entered into a certain Easement Agreement dated
November 7, 1984, with PSE, recorded under Clerk’s File No. J779725 in the
Official Public Records of Real Property of Harris County, Texas, which Easement
Agreement was assigned to Lessee by the Assignment and was amended by
instruments recorded under Clerk’s File Nos. K348119, K794302 (refiled at
K896573), M813774 and S401087, each in the Official Public Records of Real
Property of Harris County, Texas, to which Easement Agreement and the amendments
thereto reference is here made for all purposes (the said Easement Agreement as
so amended and as may be further amended from time to time being hereinafter
referred to as the “Easement Agreement”); and

 

WHEREAS, Atlantic Richfield conveyed to Arco Chemical Company, a Delaware
corporation (“ACC”), by Special Warranty Deed dated September 24, 1987, the real
property affected by the Existing Lease and the Easement Agreement, which deed
is recorded under Clerk’s File No. L352663 in the Official Public Records of
Real Property of Harris County, Texas; and

 

WHEREAS, Atlantic Richfield assigned to ACC and ACC assumed all of the rights,
title, interest and obligations of Atlantic Richfield in, to and under the
Existing Lease and the Easement Agreement by that certain Assignment dated
effective September 29, 1987, which Assignment is recorded under Clerk’s File
No. L768327 in the Official Public Records of Real Property of Harris County,
Texas; and

 

1



--------------------------------------------------------------------------------

WHEREAS, Lessor is the successor in interest to ACC in and to the real property
affected by the Existing Lease and the Easement Agreement and ACC’s rights under
the Existing Lease and the Easement Agreement; and

 

WHEREAS, ACC granted and conveyed an Easement dated as of October 19, 1997, to
Lessee relating to the transportation of cooling tower blowdown water, which
Easement is recorded under Clerk’s File No. S760662 in the Office of the County
Clerk of Harris County, Texas and recorded under Film Code Number 515-95-1978 of
the Official Public Records of Real Property of Harris County, Texas; and

 

WHEREAS, in furtherance of the rights granted in the Existing Lease and the
Easement Agreement, Lessor and its predecessors have granted and conveyed to
Lessee and its predecessors various other easements over the lands of Lessor;
and

 

WHEREAS, Lessor and Lessee are the current parties to a Steam and Electric Power
Sales Agreement effective as of March 31, 1992, as amended (the “Existing
SEPSA”) initially entered into between ACC and Lessee, pursuant to which Lessee
sells to Lessor steam and electric power from the CLI Facility (as defined in
the SEPSA (except deleting the phrase “real property,” and replacing the word
“Agreement” with the word “Lease”), the “CLI Facility”); and

 

WHEREAS, Lessor and Lessee are entering into a new Steam and Electric Power
Sales Agreement (the “SEPSA”) contemporaneously herewith to become effective on
January 1, 2007 after the scheduled termination of the Existing SEPSA; and

 

WHEREAS, Lessor and Lessee are entering into a Services Agreement (the “Services
Agreement”) contemporaneously herewith to become effective on January 1, 2007 to
provide for services for the Premises; and

 

WHEREAS, Dynegy Holdings Inc., a Delaware corporation (“CLI Guarantor”) is
issuing a guaranty contemporaneously herewith with respect to the payment
obligations of Lessee under the SEPSA, Services Agreement and this Lease;

 

WHEREAS, Lessor and Lessee desire to amend and restate the Existing Lease in its
entirety;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, Lessor and Lessee agree that the Existing Lease shall be and is
hereby amended and restated in its entirety to read as follows:

 

1. Lease of Property.

 

Lessor hereby leases to Lessee and Lessee hereby leases from Lessor, subject to
the terms, conditions and reservations hereinafter set forth, four (4) tracts of
land containing in the aggregate 16.2231 acres, more or less, situated in the
County of Harris, State of Texas, being more particularly described by metes and
bounds as Tracts A, C, L and N as set forth on Exhibit A attached hereto and
made a part hereof (the “Leased Premises”), together with the easements granted
to Lessee pursuant to Paragraph 10 of this Lease (the “Easements”) and subject
to the

 

2



--------------------------------------------------------------------------------

reservations and limitations set forth in this Lease, all rights, privileges and
appurtenances belonging to or pertaining to the Leased Premises. The parcels of
land subject to the Easements, as set forth on Exhibit B are collectively called
the “Easement Parcels.” The Leased Premises and the Easement Parcels are
collectively called the “Premises”.

 

2. Lease Term, Renewals.

 

(a) The initial term of this Lease shall be for the period commencing at 00:00
CPT on January 1, 2007 (the “Term Commencement Date”) and extending until, and
ending at, 00:00 CPT January 1, 2032 (the “Primary Term”).

 

(b) Unless Lessee gives Lessor written notice of termination at least three
(3) years prior to the expiration of the Primary Term or any subsequent Renewal
Term (as defined below) after the expiration of the Primary Term, this Lease
shall continue automatically for successive Renewal Terms (not to exceed eight
(8) Renewal Terms) of two (2) years each (with the last Renewal Term being only
one year) upon the same terms and conditions that are effective as of the last
day of the Primary Term for the first Renewal Term and the last day of the then
current Renewal Term for subsequent Renewal Terms (the Primary Term, together
with any renewal thereof, whether pursuant to the terms of this Lease or
otherwise by a written agreement thereof executed by Lessor and Lessee, is
herein called the “Term”). It is provided, however, that if the SEPSA shall
expire or be terminated during the Term of this Lease, then Lessee may not cause
this Lease to be automatically extended pursuant to the provisions of this
paragraph (by failing to provide the written notice of termination set forth
above) for a period extending beyond the expiration of ten years from the
expiration or termination of the SEPSA. Accordingly, if the SEPSA shall so
expire or be terminated, then notwithstanding the other provisions of this
paragraph (b), any Renewal Term otherwise in effect shall expire at the
expiration of such ten year period after the termination of the SEPSA. Nothing
contained in the preceding two sentences of this paragraph (b) shall either
limit in any respect the Primary Term of this Lease, or increase the number of
Renewal Terms permitted hereunder above the eight (8) Renewal Terms set forth
above.

 

(c) Notwithstanding the provisions of Paragraph 2(a) or 2(b), if the SEPSA shall
expire or be terminated during the Term of this Lease, Lessee may, at its sole
election, terminate this Lease upon giving notice to Lessor of its election to
do so (a “Termination Notice”). Such Termination Notice may be given while the
SEPSA shall be in force and effect (the “SEPSA Term”), but shall only be
effective at the later of (i) three hundred sixty-five (365) days after such
Termination Notice is given and (ii) the date on which the SEPSA Term shall
expire or terminate.

 

(d) This Lease shall also expire if the Improvements (as hereinafter defined)
are not used for any of the purposes permitted under Paragraph 3 for a period of
twelve (12) consecutive months, exclusive of (i) Force Majeure (as defined in
the SEPSA (provided that, if the SEPSA is not in force and effect, to the extent
only that such condition prevents Lessee from using the Improvements for the
purposes permitted under such Paragraph 3)), (ii) periods of restoration
following a casualty or Taking, or (iii) during any Ready State Period. “Taking”
means (a) any condemnation, taking,

 

3



--------------------------------------------------------------------------------

nationalization, exercise of eminent domain rights, seizure, compulsory transfer
or expropriation by a Governmental Authority (as defined in the SEPSA,
“Governmental Authority”), (b) any assumption by a Governmental Authority of
control or ownership of any Property (as defined in the SEPSA) or business
operations, or (c) any circumstance or event, or series of circumstances or
events in consequence of which any of the foregoing occurs. “Ready State Period”
means a period, not to exceed one thousand ninety-five (1,095) consecutive days,
in which Lessee has idled the Improvements in such a way that the Improvements
could promptly begin to produce Steam and Electricity (as those terms are
defined in the SEPSA) as demonstrated by performance tests performed by Lessee
(a) within sixty (60) days after a request of Lessor, and (b) at least annually,
in accordance with testing protocols developed by Lessee and approved by Lessor,
such approval to not be unreasonably withheld. In determining the consecutive
days making up the Ready State Period, (x) the performance tests shall not cause
the then-existing Ready State Period to end and, (y) operations must continue
for a consecutive period of one hundred eighty (180) days in order for the then
existing Ready State Period to end. Lessee shall be responsible for any and all
expenses associated with the first performance test requested by Lessor in any
calendar year, while Lessor shall pay for any and all expenses associated with
any subsequent performance test requested by Lessor after the first performance
test so requested by Lessor in any calendar year.

 

(e) Upon termination of this Lease, Lessee shall surrender possession of the
Premises quietly and peaceably to Lessor, subject, however, to Lessee’s rights
to remove Improvements as set forth in Paragraphs 4 and 14 hereof.

 

3. Use.

 

(a) Lessee shall use the Leased Premises for the erection, construction,
operation and maintenance of steam and/or electric generating and transmission
facilities and related facilities, for the sale of steam and/or electricity
produced therefrom, and for no other purpose. Lessee shall not use nor permit to
be used the Premises in any manner or for any purpose which will cause
forfeiture of title of Lessor or which causes or might cause a material
violation of any restriction with respect to the use of the Premises.

 

(b) At all times during the term of this Lease and at no expense whatsoever to
Lessor, with respect to their activities upon or affecting the Premises, Lessee
shall comply (and shall exercise commercially reasonable efforts to cause all of
its customers, invitees, licensees, and all Members (as defined in the SEPSA) of
the CLI Group (as defined in the SEPSA), to comply) in all material respects or
cause compliance with all Legal Requirements (as defined in the SEPSA, “Legal
Requirements”) covering or affecting the Premises or the Improvements or
operations thereon, irrespective of the cost or expense of any such compliance;
subject, however, to Lessee’s right to contest as set forth in Paragraph 8(d)
hereof.

 

(c) To the extent consistent with applicable Legal Requirements, Lessee shall
occupy, use and operate (and shall exercise commercially reasonable efforts to
cause all of its customers, invitees, licensees, and all Members (as defined in
the SEPSA) of the CLI Group (as defined in the SEPSA), to occupy, use and
operate) the Premises and

 

4



--------------------------------------------------------------------------------

Improvements in compliance with the “Lyondell/Equistar Channelview Plant
Contractor Safety Handbook”, a copy of which has been provided to Lessee.
“Channelview South Complex” means the industrial complex near Channelview,
Harris County, Texas, more precisely described in Exhibit A to the SEPSA and the
real property therefor.

 

(d) Lessee shall not conduct any soil or groundwater testing on, at or within
the Premises without prior consultation with and, except to the extent necessary
to respond to any spill or other release upon the Premises or otherwise at the
direction or request of a Governmental Authority, the approval of Lessor. If any
such soil or groundwater testing is otherwise required under EHS Law (as defined
below), each Party shall be responsible for timely notifying the other of such
requirement and Lessee shall have the right at its expense unless the Parties
agree otherwise, but without Lessee accepting responsibility for any related
Claim and subject to a reimbursement right against Lessor if and to the extent
that Lessor has ultimate responsibility for any related Claim under Paragraph 15
hereof, to contest such governmental requirement and/or to perform the required
testing. To the extent that any Remediation Activities (as defined below) or
other activities may become necessary following the completion of such testing,
the Parties shall confer in an attempt to reach agreement upon the Remediation
Activities required and the Party who will conduct the Remediation Activities.
If the Parties are unable to agree on the Remediation Activities required by
applicable Legal Requirements or on who will conduct such Remediation
Activities, and (i) Lessee believes that specific Remediation Activities are
required (but Lessor does not believe so), then Lessee shall have the right,
without accepting responsibility for any related Claim and subject to a
reimbursement Claim to the extent that Lessor has ultimate responsibility for
any related Claim under Paragraph 15 hereof, to perform any Remediation
Activities that it believes are required following the completion of such
testing or (ii) Lessor believes that specific Remediation Activities are
required (but Lessee does not so believe), then Lessor shall have the right,
without accepting responsibility for any related Claim and subject to a
reimbursement Claim to the extent that Lessee has ultimate responsibility for
any related Claim under Paragraph 15 hereof, to perform any Remediation
Activities (as defined below) that it believes are required following the
completion of such testing. “EHS Law” means any Legal Requirement relating to
(i) the control of any potential pollutant or protection of the environment,
including air, water or land, (ii) the generation, handling, treatment, storage,
disposal or transportation of waste materials, or (iii) the regulation of or
exposure to hazardous, toxic or other substances alleged to be harmful. “EHS
Laws” does not include the Occupational Safety and Health Act or any other Legal
Requirements governing worker safety or workplace conditions. “Remediation
Activities” means (i) monitoring, investigation, cleanup, containment,
excavation, removal, mitigation, treatment, response or restoration work,
including institutional and engineering controls, (ii) obtaining any
environmental Permit (as defined in the SEPSA, “Permit”) necessary to conduct
any such activity, (iii) preparing and implementing any plans or studies for any
such activity and (iv) obtaining a written notice from the Governmental
Authority with jurisdiction over the matter under applicable EHS Law that no
material additional work is required by such Governmental Authority. With
respect to any costs of Remediation Activities to be conducted by a Party
pursuant to this paragraph for which such Party seeks recovery from another
Party, such Remediation Activities shall be limited to the actual reasonable
costs

 

5



--------------------------------------------------------------------------------

necessary and appropriate to bring the Premises into compliance with EHS Laws,
and shall not include any Remediation Activities not required to bring the
Premises into compliance.

 

4. Improvements.

 

(a) Lessee and/or its predecessors in title has erected or caused to be erected
upon the Premises a cogeneration facility for the production of electric power
and steam energy, and Lessee, at any time during the Term of this Lease, may
make alterations and additions to such cogeneration facility as it deems fit and
proper to produce electric power and steam (such cogeneration facility, any
alterations and additions thereto and any facilities, additions or other
materials otherwise placed on the Premises are herein called the
“Improvements”). Any alterations or additions undertaken by Lessee hereunder
shall be performed with due regard for the safety of Lessor’s facilities
adjacent to the Premises, and any such additional Improvements which are to be
connected to, or which would impair the operations at, the plant and facilities
located at the Channelview South Complex shall not be so connected or used until
approved by Lessor, which approval will not be withheld unless Lessor shall
reasonably determine that such Improvements would constitute a threat to the
safety of the plant and facilities located at the Channelview South Complex.

 

(b) Lessee shall keep and maintain the Improvements in such operating condition
and repair so as to (i) comply with Legal Requirements and the Lyondell/Equistar
Channelview Plant Contractor Safety Handbook and (ii) not create any hazardous
condition or public or private nuisance.

 

(c) Lessor and Lessee acknowledge and agree that any Improvements now or
hereafter erected upon the Premises, including, but not limited to, all
buildings, structures, equipment and other improvements heretofore or hereafter
placed upon the Premises or attached to portions of any personal property,
improvements or equipment located on the Premises, shall retain their character
as personal property and shall remain the sole and exclusive property of Lessee,
regardless of the manner of installation or affixation of such Improvements.

 

(d) Subject to Lessee’s reasonable rules of safety and other site policies (a
current copy of which has been provided to Lessor (“Lessee’s Policies”), Lessee
shall permit Lessor to enter the Premises at all reasonable times for the
purposes of (i) on reasonable prior notice inspecting the same for compliance
with the terms of this Lease, (ii) on reasonable prior notice (except in an
emergency, when no notice shall be required) performing any activities
reasonably necessary to operate or maintain the safety and security of the
Channelview South Complex, (iii) on reasonable prior notice to conduct
Remediation Activities, to the extent that Lessor is to perform the same under
Paragraph 3(d), and (iv) performing any work at the Premises that may be
necessary by reason of Lessee’s default under the terms of this Lease pursuant
to the exercise of Lessor’s self-help remedies under Paragraph 33(e). Nothing
herein shall imply any duty upon the part of Lessor to do any such work which
Lessee is required to perform, and the performance thereof by Lessor shall not
constitute a waiver of Lessee’s default in failing to perform the same.

 

6



--------------------------------------------------------------------------------

(e) The parties hereto further agree that all Improvements may be removed by
Lessee during the Term of this Lease or upon the expiration or other termination
of this Lease, subject to Lessee’s obligation to restore the site of any such
removed improvement as hereinafter set forth. Any such removal shall be
conducted without undue interference with, and without impairing to any material
extent, the operations at the Channelview South Complex (exclusive of the Leased
Premises). Lessee shall remove all debris, fill all holes and repair all
physical damage caused to the Leased Premises or to Lessor’s plant and
facilities located adjacent to the Leased Premises by removal of the
Improvements and shall restore, as near as practical, the Leased Premises and
Lessor’s said plant and facilities to their condition existing as of the date of
the Existing Lease (excepting only pilings and foundations which may be
abandoned); provided, however, that if such removal and repair is not performed
by Lessee, Lessor may undertake or may cause to be undertaken such removal and
repair, and Lessee shall be liable for the cost of such removal and repair;
provided, further, that any Improvements not removed during the term of this
Lease, including any holdover term as hereinafter provided, shall become the
sole property of Lessor upon termination of this Lease. If required to allow
Lessee reasonable time to remove the Improvements, Lessee may holdover following
the termination of this Lease for a period not to exceed two (2) years subject
to all terms and conditions of this Lease, with the monthly Base Rent to be
determined under Paragraph 5 below.

 

(f) Notwithstanding the provisions of Paragraph 4(e) above, upon the expiration
or termination of the SEPSA, it is agreed that Lessor shall have the non
exclusive right to use such portion of the CLI Electric Interconnection
Facilities (as defined in the SEPSA) as may be designated by Lessee for such use
in consideration of the payment by Lessor to Lessee of an amount equal to
Lessee’s actual costs of operating and maintaining the CLI Interconnection
Facilities (including, without limitation any capital cost necessary to comply
with any Legal Requirements or Prudent Operator Standards) plus 20% of such
actual costs, pro rated based upon the relative usage of such CLI
Interconnection Facilities by Lessor and Lessee during any relevant monthly
period. Lessee shall be compensated for such amount by monthly set off against
the Base Rental. In furtherance of this right of use, Lessee agrees not to
reduce the number of CenterPoint Houston Electric circuits to which the CLI
Electric Interconnect Facilities are connected in a manner which would adversely
affect the ability of Lessor to receive electricity. Upon the termination of
this Lease, Lessor shall have the right to purchase the CLI Interconnection
Facilities, free and clear of all Encumbrances for an amount equal to the Fair
Market Value (as defined below) of such facilities less the estimated cost of
demolishing and removing such facilities from the Premises by giving notice to
Lessee of such election not less than five (5) Business Days (as Business Day is
defined in the SEPSA, “Business Day”) after the termination of this Lease. “Fair
Market Value” means the price a willing buyer would pay a willing seller for
such facilities, with neither under any compulsion to buy or sell, taking into
account the age and condition of the facilities. This Paragraph 4(f) shall
survive termination of this Lease.

 

7



--------------------------------------------------------------------------------

5. Rentals. The rent for the Premises shall be as follows:

 

(a) During the Term of this Lease, Lessee shall pay to Lessor monthly
installments of base rent (the “Base Rent”) for the first Lease Year (as defined
below) in the amount of $150,000. For each subsequent Lease Year (and any
holdover period) during the Term Lessee shall pay to Lessor monthly installments
of Base Rent in the amount of 101.5% of the preceding Lease Year’s (or any
holdover period’s) monthly installment of Base Rent. “Lease Year” means the
twelve-month period commencing on the Term Commencement Date and each
anniversary thereof.

 

(b) The first monthly installment of Base Rent shall be due on January 25, 2007,
and each monthly installment thereafter shall be due on the twentieth-fifth day
of each month during the Term of this Lease.

 

(c) The Base Rent, any “Service Rent” (as defined in Paragraph 9(c) below) and
any other sums which may become payable to Lessor hereunder (collectively,
“Rent”) shall be paid by Lessee to the order of Lessor, at the offices of Lessor
at 8280 Sheldon Road, Channelview, Texas 77530 or such other address as Lessor
designates in accordance with the notice provisions of Paragraph 20 in
immediately available, lawful money of the United States of America, without
notice, demand, deduction, offset, setoff or abatement, except as set forth in
Paragraph 23. For any monthly installment of Base Rent or Services Rent not paid
within ten (10) days after the due date thereof, Lessee shall pay to Lessor as a
late charge, an amount equal to interest on the unpaid amount per annum equal to
the lesser of (i) the prime rate of interest as reported in The Money Rates
table of The Wall Street Journal from time to time in effect and (ii) the
Highest Lawful Rate. As used herein, “Highest Lawful Rate” means the maximum
nonusurious interest rate, if any (or, if the context so requires, an amount
calculated at such rate), that at any time or from time to time may be
contracted for, taken, reserved, charged or received under applicable Legal
Requirements.

 

6. Net Lease. The Base Rent payable hereunder shall be absolutely net to Lessor,
free of any Taxes, costs, expenses, charges or other deductions whatsoever with
respect to the Premises and the ownership, leasing, operation, management,
maintenance, repairing, rebuilding, use or occupation thereof. For purposes of
this section, “Taxes” means: (a) taxes, fees, levies, duties, deductions,
payments, assessments, imposts and other similar charges assessed by any
governmental authority or quasi-regulatory body, but excluding any income taxes,
net worth taxes, franchise taxes, privilege taxes, doing business taxes, capital
gains taxes, excess profits taxes, minimum or alternative minimum taxes,
accumulated earnings taxes, personal holding company taxes, succession taxes,
estate taxes, or any other taxes imposed on, based on, or measured by, gross or
net income, receipts, capital, or net worth.

 

7. No Liens.

 

(a) Except as provided in Paragraph 19 hereof, during the Term hereof Lessee
shall keep its interests in the Premises free and clear of all liens and other
Encumbrances (as defined in the SEPSA, “Encumbrances”), if any. Lessee shall
promptly, at its own expense, take such action as may be necessary to discharge
any such lien if the same shall

 

8



--------------------------------------------------------------------------------

arise at any time. Lessee has no power, right or authority to create any
consensual lien or Encumbrance that binds Lessor or encumbers Lessor’s fee
estate in the Premises. Without limiting the generality of the foregoing, it is
expressly acknowledged and understood by Lessee that Lessor’s fee estate is not
subordinated to any mortgage, deed of trust or other Encumbrance securing
financing for the benefit of Lessee, and any party acquiring any interest
pursuant to any such mortgage, deed of trust or Encumbrance takes such interest
subject to this Lease.

 

(b) Except as permitted under Paragraph 10, during the Term hereof, Lessor shall
not directly or indirectly create, incur, assume or suffer to exist any
Encumbrance on or with respect to the Premises, title thereto or any interest
therein purporting to be superior to the rights and estate of Lessee under this
Lease. Lessor shall promptly, at its own expense, take such action as may be
necessary to discharge any such Encumbrance if the same shall arise at any time.

 

8. Ad Valorem Taxes.

 

(a) During the term of this Lease, Lessee shall be responsible for all ad
valorem taxes levied or assessed against the Leased Premises and the
Improvements. Lessor shall render the Leased Premises to the taxing authorities
having jurisdiction thereof, shall pay such taxes assessed thereon, and shall
bill Lessee for such taxes, and Lessee shall reimburse Lessor therefor. Lessee
shall render the Improvements to the taxing authorities having jurisdiction
thereof and shall pay such taxes assessed thereon. Lessee shall also pay all
other taxes, assessments and governmental charges levied upon or which are or
may become a lien against the Leased Premises and the Improvements. Within
fifteen (15) days after the last date any such item may be paid without default
or penalty, Lessee shall submit, if requested by Lessor, for Lessor’s inspection
copies of proper receipts or other satisfactory evidence showing the payment of
all items which Lessee is obligated to pay hereunder.

 

(b) If, during the Term of this Lease, the Leased Premises shall not be
separately assessed but shall be assessed as part of a larger tract of land,
then Lessee and Lessor shall apportion any taxes resulting form such assessment.
Lessee’s proportionate share of any such taxes, if any, shall be determined by
multiplying the amount of such taxes by a fraction, the numerator of which shall
be the acreage of the Leased Premises, and the denominator of which shall be the
acreage of all the land covered by such taxes. Before the calculation of each
Party’s proportionate share of the taxes, the amount of any such taxes shall be
reduced by (a) the amount of taxes based upon oil, gas or other minerals under
or removed from the Leased Premises or the other land covered by the joint
assessment, and (b) the amount of the taxes attributable to all improvements
located on the entire assessed tract, including the Leased Premises. Lessor’s
proportionate share of the taxes calculated hereunder shall then be increased by
the amount of the taxes allocable to (i) the improvements owned by Lessor, and
(ii) the oil, gas or other minerals under or removed from the Leased Premises
and other land covered by the joint assessment, and Lessee’s proportionate share
of the taxes so calculated shall be increased by the amount of the taxes, if
any, allocable to those Improvements owned by Lessee. Lessor and Lessee shall
each, on request of the other, apply individually (if legally required) or join
in the other’s application (if legally required) for separate assessments for
the Leased Premises.

 

9



--------------------------------------------------------------------------------

(c) Within fifteen (15) days after the date on which any such tax may be paid
without default or penalty, Lessee shall, if requested by Lessor, submit for
Lessor’s inspection copies of proper receipts or other satisfactory evidence
showing the payment of all items which Lessee is obligated to pay hereunder, and
Lessor shall submit, within such period and if requested by Lessee, for Lessee’s
inspection, copies of proper receipts or other satisfactory evidence showing the
payment of all items which Lessor is obligated to pay hereunder.

 

(d) Lessor, on request of Lessee, shall reasonably cooperate with Lessee in
protesting, appealing, contesting, or otherwise disputing the appraised value of
the Leased Premises.

 

9. Lessor’s Services.

 

(a) Lessor shall have no obligation hereunder for maintenance or repairs of the
Premises or the Improvements. Lessor shall have no obligation pursuant to this
Lease to furnish to Lessee any services, except for the Included Services as
defined below.

 

(b) Except as provided to the contrary in the SEPSA or the Services Agreement,
Lessee shall pay all charges for drainage, treatment of surface water runoff and
waste disposal, and for gas, electricity and any other fuel or utilities
consumed or used by Lessee or required in connection with its use of the
Premises.

 

(c) Lessor has agreed to supply the Services described in Attachments A-4, A-5,
A-6, A-7, A-9, and A-10 to the Services Agreement (the “Included Services”) in
accordance with and subject to the terms and conditions of the Services
Agreement. In consideration for the performance by Lessor of the Included
Services, the Parties have agreed that the Lessor shall be entitled to receive
the sum of $18,000 per month (the “Services Rent”) for the calendar year
commencing January 1, 2007, subject to escalation in accordance with the further
provisions hereof. For each subsequent calendar year, the Services Rent shall be
equal to 101.5% of the preceding year’s monthly installments of the Services
Rent. It is provided, however, that during the SEPSA Term, the Lessor shall
waive payment of the Services Rent, but the Services Rent shall nonetheless
continue to be subject to escalation under the provisions of this paragraph. To
the extent that the Services Rent (as escalated) is to be paid pursuant to the
terms of this paragraph, it shall be due and payable at the time that the Base
Rent is payable pursuant to Paragraph 5(b) above.

 

10. Easements.

 

(a) Subject to the easements granted Lessee pursuant to other provisions of this
Paragraph 10, Lessor reserves perpetual, non-exclusive, easements (the “Lessor
Retained Easements”) for the purpose of vehicular and pedestrian ingress/egress,
over and upon the parking areas, access ways, entrances and exits, as such areas
shall, from time to time, be developed, altered or modified on the Leased
Premises, and on, over and

 

10



--------------------------------------------------------------------------------

under such portions of the Leased Premises as are not occupied by and would not
interfere to any material extent with the Improvements or Lessee’s use and
operation thereof, as they may exist at the time of installation, for the
installation, maintenance, operation, replacement and repair of communication
lines, sewer, water, gas, electric and other utilities and related facilities to
any of the foregoing, for fuel, feedstock and product lines and related
facilities, and such other equipment necessary for the provision of services to
the Channelview South Complex, at locations approved by Lessee, which approval
will not be unreasonably withheld. The Lessor Retained Easements are appurtenant
to Lessor’s other property within the Channelview South Complex (“Lessor’s South
Plant Property”), for the use and benefit of Lessor, its successors and assigns,
its Affiliates (as Affiliate is defined in the SEPSA, “Affiliate”), employees
and agents and such of Lessor’s invitees, licensees, contractors and other
owners or operators of facilities within the Channelview South Complex to whom
Lessor licenses such use. Lessor’s South Plant Property is more particularly
described in the Exhibit H attached to this Lease.

 

(b) Pursuant to the Amendment to Easement Agreement (the “Easement Amendment”)
executed by Lessor and Lessee contemporaneously with this Lease in the form
attached hereto as Exhibit I, Lessor grants to Lessee, for the Term of this
Lease, non-exclusive easements appurtenant to the Leased Premises, to use those
portions of Lessor’s South Plant Property designated by Lessor for pedestrian
and vehicular ingress and egress over and along the roads within the Channelview
South Complex that lead to the Leased Premises from the entrances to the
Channelview South Complex. Lessor has also GRANTED, SOLD and CONVEYED, and by
these presents does hereby GRANT, SELL and CONVEY unto Lessee and its successors
and assigns for the term of this Lease, the easements and rights-of-ways as
described in the instruments listed on Exhibit D (the “Easement Agreements”)
subject to the terms and provisions of the Easement Agreements and the terms and
conditions hereof.

 

(c) In furtherance of the operations of the Improvements permitted on the Leased
Premises and pursuant to the Easement Amendment, Lessor grants to Lessee, for
the Term of this Lease (i) all such easements as are required for the purposes
of transmitting water, wastewater, natural gas, fuel and steam and electric
power and other utilities to the Leased Premises and the Improvements including,
but not limited to, rights-of-way and easements to cross roads adjacent to the
Leased Premises with overhead piperacks and to bore under said roads with
pipe-lines as may be necessary to join one portion of the Leased Premises with
another in areas designated by Lessor in its reasonable discretion and (ii) a
non-exclusive easement appurtenant to the Leased Premises, for the Term of this
Lease, as may be necessary for the operation and maintenance of any portion of
the Improvements located on portions of Lessor’s South Plant Property other than
the Leased Premises. All Easements have been granted without additional
compensation payable to Lessor, but Lessee agrees to bear any incremental costs
payable to third parties actually incurred in determining the location of the
easement tract, including specifically, but without limitation, the costs of any
survey reasonably requested by either Party. Without limiting the foregoing,
Lessor also agrees to grant to Lessee an easement in recordable form covering
and describing a route for a steam pipeline and related facilities (including
condensate return line) necessary to

 

11



--------------------------------------------------------------------------------

deliver steam from the Improvements to Lessor’s facilities. Any easements to be
granted pursuant to this Paragraph shall be granted through amendments to the
Original Easement Agreement, provided that (1) any such easement granted shall
be subject to this Paragraph 10 in addition to the other provisions of this
Lease referenced in the Original Easement Agreement and (2) each cross-reference
therein to a paragraph in the Existing Lease shall be deemed to be a
cross-reference to a paragraph of this Lease, and (3) each cross-reference
therein to Paragraph 14 of the Existing Lease shall be deemed to be a
cross-reference to Paragraph 15 of this Lease. For purposes of this Lease,
“Original Easement Agreement” means the easement agreement listed as item 1 of
Exhibit D together with any amendments thereto.

 

(d) Intentionally deleted.

 

(e) Each Party shall comply with the Legal Requirements and the
Lyondell/Equistar Channelview Plant Contractor Safety Handbook (and to the
extent that the applicable operations are to be performed on the Premises,
Lessee’s Policies), in connection with its construction, operation, repair,
replacement and use of the easements granted under this Paragraph 10. With
respect to easements other than the access and right-of-way easements granted
above, each Party shall be entitled to limit and restrict the areas covered by
the easements reserved or granted by the foregoing provisions of this Paragraph
10 to those portions of the easement areas which actually are occupied and
reasonably are needed by either Party to occupy and operate its respective
installations. The Party so desiring to restrict said easement areas may require
the grantee, at the first Party’s request, to obtain metes and bounds legal
descriptions of the proposed limited easement areas and upon approval by the
granting Party, which shall not be unreasonably withheld, the limited easement
areas described by metes and bounds shall become the easement areas referred to
in the foregoing provisions of this Paragraph 10. Additionally, the granting
Party shall have the right to relocate any utility or other installations of the
grantee, provided such relocation is done at the expense of the grantor and such
relocation is performed at such time, pursuant to consultation and agreement
with the grantee, so as to have minimal disruption to grantee’s business.

 

(f) If Lessor or Lessee shall desire to exercise its right to use portions of
the Premises or Lessor’s South Plant Property for the easements for the
construction, placement, repair or removal of access or utilities pursuant to
the above provisions of this Paragraph 10, then in addition to the provisions of
Paragraph 10(e), the following provisions shall apply to such use:

 

(i) The Party constructing any improvements shall construct such improvements in
the Easement Parcels in accordance with Legal Requirements, using contractors
who shall provide insurance naming the other Party as an additional insured,
free of all Liens and in such a manner as to not interfere with the other
Party’s operations.

 

(ii) To the extent any such improvements are constructed and owned by the
Lessee, the easement areas and the Improvements located thereon shall be
included within the meaning of the term Improvements for purposes of this Lease
and within the meaning of the term Premises for purposes of Paragraph 1.

 

12



--------------------------------------------------------------------------------

(iii) The assessable value of the improvements constructed in the Easement
Parcels shall be allocated to the Party constructing and owning such
improvements for purposes of calculating its share of taxes and assessments
pursuant to Paragraph 8 hereof.

 

(iv) The Party constructing and owning such improvements shall properly maintain
the improvements in the easement areas.

 

(g) Pursuant to the Easement Amendment, Lessee, for itself and on behalf of its
predecessors, parent companies, successors and assigns, does hereby release and
relinquish any and all rights it or they might have in and to the tracts of land
described in the Exhibit G attached hereto, and all such rights therein do
hereby revert to Lessor. The Easement Parcels shall now be and are hereby deemed
not to include such tracts of land.

 

(h) TO HAVE AND TO HOLD the Easements unto Lessee, its successors and assigns,
as appurtenances to and covenants running with the Leased Premises, until the
expiration or any earlier termination of the Term, SUBJECT, HOWEVER, to the
conditions, covenants and agreements to be kept, observed and performed by
Lessee in this Lease.

 

11. Quiet Enjoyment, Estoppel.

 

(a) Lessor hereby agrees that for the Term of this Lease, Lessee will, upon
payment of the Base Rent due hereunder and upon Lessee fully observing and
performing its covenants and obligations hereunder, quietly and peaceably
possess and enjoy the Premises, subject, however, to those restrictions,
easements and other title matters set forth on Exhibit C attached hereto and
made a part hereof and to the mineral reservation hereinafter specifically set
forth.

 

(b) Should Lessee mortgage or transfer, assign or sublet its interest under this
Lease (to the extent permitted by Paragraph 19 hereof), at Lessee’s request,
Lessor will execute either an estoppel certificate addressed to a person
designed by Lessee or Lessee’s mortgagee, assignee or sublessee or their
assigns, or an agreement between Lessor and Lessee and said designee, mortgagee,
assignee or sublessee or their assigns, stating (a) whether or not this Lease is
in full force and effect; (b) whether or not the Lease has been amended and
certifying as to copies of such amendments, if any; (c) whether or not there are
any existing uncured defaults or events which, with notice or the passage of
time, or both, would constitute defaults under this Lease and specifying the
nature of such defaults or events, if any; and (d) that any notice, grace and
opportunity to cure required hereunder to be given to Lessee shall be given also
to such mortgagee, assignee or sublessee, or their assigns.

 

(c) Should Lessor mortgage or transfer, assign or sublet its interest in the
Leased Premises, at Lessor’s request, Lessee will execute either an estoppel
certificate addressed to person designed by Lessor or Lessor’s mortgagee,
assignee or sublessee or

 

13



--------------------------------------------------------------------------------

their assigns or an agreement between or among Lessor and Lessee and such
designee, mortgagee, assignee or sublessee or their assigns stating (a) whether
or not this Lease is in full force and effect; (b) whether or not this Lease has
been amended and certifying as to copies of such amendments, if any; (c) whether
or not there are any existing uncured defaults or events which, with notice or
the passage of time, or both, would constitute defaults under this Lease and
specifying the nature of such defaults or events, if any; and (d) that any
notice, grace and opportunity to cure required hereunder to be given to Lessor
shall be given also to such person designated by Lessor.

 

12. Mineral Reservation. Lessor specifically excepts from this Lease and
reserves unto Lessor, all Lessor’s interest in oil, gas, sulphur and other
minerals, whether similar or dissimilar, in, on and under the Premises;
provided, however, that Lessor shall not, as an incident to said reserved
mineral interests, have any right to use or occupy or to compel the use or
occupancy of any portion of the surface of the Premises; and provided, further,
that any exploration, development or production operations with respect to such
reserved mineral interests shall be accomplished by pooling or by directional
drilling under the Premises from well sites located on tracts other than the
Premises, all of which operations must be conducted in such a manner as not to
disturb Lessee’s uninterrupted use and possession of the surface estate as well
as such portion of the subsurface estate as may be necessary for the support and
operation of the Improvements.

 

13. Condemnation.

 

(a) If any portion of the Premises is permanently taken or acquired by a Taking,
this Lease shall terminate as to that portion taken or acquired. Upon the
commencement of any action for Taking known by the Lessor, Lessor shall promptly
provide notice to Lessee of such commencement, and Lessee shall have the full
right to participate in such action, at its sole cost and expense. To the extent
that the Taking materially and adversely affects the use of the Premises as
contemplated by Paragraph 4 above, the Parties agree that an appropriate
reduction in the Base Rent shall be made to compensate Lessee for such adverse
affect. If the Parties are unable to agree on the amount of such appropriate
reduction, either Party may refer the matter for resolution in accordance with
the provisions of Paragraph 33 below.

 

(b) If the Premises are taken or acquired by Taking to such an extent as to
preclude effectively Lessee’s use of the Improvements constructed thereon, then
Lessor and Lessee shall meet to attempt to develop arrangements to relocate the
Improvements in furtherance of the purposes hereof; provided, however, that if
such arrangements cannot be mutually agreed upon, then either Party shall have
the option to terminate this Lease effective as of the date of such taking or
acquisition, and Lessee shall thereafter have a reasonable time (not to exceed
two (2) years) to remove the Improvements from the Premises. Either Party shall
exercise such option to terminate by giving the other Party written notice
thereof within sixty (60) days after such Taking.

 

(c) Nothing herein contained shall be deemed a waiver of any right of Lessee to
recover an award for damages to its ownership of the Improvements. It is
expressly agreed that Lessor shall not be entitled to any portion of any Taking
award (or other

 

14



--------------------------------------------------------------------------------

compensation in lieu thereof) made to Lessee for loss or depreciation to or cost
of removal of any of the Improvements or other property installed by Lessee upon
the Premises.

 

14. Damage and Restoration.

 

(a) DURING THE TERM EACH PARTY, AT ITS SOLE COST AND EXPENSE, SHALL PROCURE AND
MAINTAIN, IN FULL FORCE AND EFFECT THE INSURANCE COVERAGES WITH THE MINIMUM
COVERAGES, LEVELS, LIMITS AND CONDITIONS SET FORTH IN EXHIBIT F. THE INDEMNITY
PROVISIONS SET FORTH IN THIS LEASE SHALL NOT BE CONSTRUED TO RELIEVE ANY INSURER
OF ITS OBLIGATION TO PAY CLAIMS CONSISTENT WITH THE PROVISIONS OF A VALID
INSURANCE POLICY. TO PREVENT DOUBLE RECOVERY FOR A CLAIM, THE INDEMNIFIED PERSON
WILL REIMBURSE THE INDEMNIFYING PARTY FOR PAYMENTS OR COSTS INCURRED IN AN
INDEMNITY CLAIM WITH THE PROCEEDS OF ANY JUDGMENT, INSURANCE, BOND, SURETY OR
OTHER RECOVERY BY THE INDEMNIFIED PERSON FOR THE INDEMNIFIED CLAIM. EACH PARTY
WILL CAUSE ITS RESPECTIVE INSURERS TO WAIVE ALL EXPRESS AND IMPLIED RIGHTS OF
SUBROGATION AGAINST THE OTHER PARTY AND THE OTHER PARTY’S GROUP (AS DEFINED IN
THE SEPSA, “GROUP”) TO THE EXTENT AND SCOPE OF LIABILITIES ASSUMED UNDER THIS
LEASE.

 

(b) If the Improvements are materially damaged or destroyed by fire or other
casualty or are in part demolished or materially damaged and require restoration
by reason of a Taking under Paragraph 13, Lessee shall promptly notify Lessor in
writing of such damage or destruction or demolition, generally describing the
nature and extent of such damage or destruction.

 

(c) In the event of any damage to or destruction of all or any material part of
the Improvements, and whether or not the insurance proceeds or Taking award on
account of such damage or destruction are sufficient for the purpose, Lessee, at
its expense, shall either (i) promptly commence and complete the restoration,
replacement or redevelopment of the damaged portion of the Improvements suitable
for the purposes permitted under Paragraph 3, as Lessee may determine, in
accordance with Paragraph 4 or (ii) if Lessee elects not to commence
restoration, replacement or redevelopment of the damaged portion of the
Improvements, and while it determines whether conducting the same is
commercially reasonable, Lessee shall place such damaged portion in such
condition as may be required by Legal Requirements, so as not to constitute a
hazardous condition or public or private nuisance, subject to the provisions of
Paragraph 2(d) above. All restoration, replacement or redevelopment of the
Improvements shall be performed in a good and workmanlike manner, in compliance
with Legal Requirements, the Lyondell/Equistar Channelview Plant Contractor
Safety Handbook and good industry practice.

 

(d) In no event (except for instances in which Lessor specifically performs or
assumes responsibility for performance of work on Lessee’s behalf) does Lessor
accept or assume any responsibility or liability for any work undertaken by
Lessee under this Paragraph 14 or Paragraph 13, regardless of whether Lessor has
reviewed, approved or been involved with any plans, drawings, Permits or
regulatory process, specifications, contractor, construction contract or other
aspect or element of such work.

 

15



--------------------------------------------------------------------------------

15. Indemnities, Insurance, Liability and Remedies.

 

(a) “Knock-for-Knock” Indemnities. Except for Damages addressed in Section 11.11
of the Services Agreement:

 

(i) Lessor’s “knock-for-knock” Indemnity. LESSOR SHALL FULLY INDEMNIFY AND
DEFEND THE CLI GROUP FROM AND AGAINST ANY AND ALL DAMAGES (AS DEFINED IN THE
SEPSA, “DAMAGES”) TO THE EXTENT ARISING FROM INJURY TO OR ILLNESS OR DEATH OF
ANY EMPLOYEE OR AGENT OF ANY MEMBER (AS DEFINED IN THE SEPSA, “MEMBER”) OF THE
LCC GROUP OR FROM ANY LOSS OF OR DAMAGE TO ANY PROPERTY OF ANY MEMBER OF THE LCC
GROUP, EXCEPT TO THE EXTENT CAUSED OR CONTRIBUTED TO BY THE GROSS NEGLIGENCE OR
THE WILLFUL MISCONDUCT OF THE CLI GROUP(AS DEFINED IN THE SEPSA, “CLI GROUP”).

 

(ii) Lessee’s “Knock-for-Knock” Indemnity. LESSEE SHALL FULLY INDEMNIFY AND
DEFEND THE LCC GROUP FROM AND AGAINST ANY AND ALL DAMAGES TO THE EXTENT ARISING
FROM INJURY TO OR ILLNESS OR DEATH OF ANY EMPLOYEE OR AGENT OF ANY MEMBER OF THE
CLI GROUP OR FROM ANY LOSS OF OR DAMAGE TO ANY PROPERTY OF ANY MEMBER OF THE CLI
GROUP, EXCEPT TO THE EXTENT CAUSED OR CONTRIBUTED TO BY THE GROSS NEGLIGENCE OR
THE WILLFUL MISCONDUCT OF THE LCC GROUP(AS DEFINED IN THE SEPSA, “LCC Group”).

 

(b) General Indemnities. Except for Damages addressed in Section 11.11 of the
Services Agreement and Paragraph 15(a) of this Lease:

 

(i) INDEMNITY BY LESSEE. LESSEE SHALL FULLY INDEMNIFY AND DEFEND THE LCC GROUP
FROM AND AGAINST ANY AND ALL DAMAGES TO THE EXTENT

 

(A) ARISING FROM THE DEVELOPMENT, CONSTRUCTION, OWNERSHIP, OCCUPATION, USE,
POSSESSION, INSTALLATION, CONDUCT, MANAGEMENT OPERATION OR MAINTENANCE OF THE
PREMISES AND OF THE IMPROVEMENTS OR ARISING FROM ANY ACTIVITY OF LESSEE IN AND
ABOUT THE PREMISES OR THE IMPROVEMENTS, EXCEPT DAMAGES THAT ARE WITHIN THE SCOPE
OF PARAGRAPH 15(B)(II)(B),

 

(B) CAUSED OR CONTRIBUTED TO BY

 

(I) THE NEGLIGENCE OF THE CLI GROUP (EXCEPT DAMAGES THAT ARE WITHIN THE SCOPE OF
PARAGRAPH 15(B)(II)(C)),

 

16



--------------------------------------------------------------------------------

(II) GROSS NEGLIGENCE OR THE WILLFUL MISCONDUCT OF THE CLI GROUP OR

 

(III) LESSEE’S BREACH OF ANY OF ITS OBLIGATIONS UNDER THIS LEASE, OR

 

(C) RELATING TO TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES FOR WHICH LESSEE IS
RESPONSIBLE ACCORDING TO PARAGRAPH 6 OR 8, EXCEPT DAMAGES THAT ARE WITHIN THE
SCOPE OF PARAGRAPH 15(B)(II)(B)(II) OR 15(B)(II)(B)(III).

 

(D) RELATING TO ANY QUALIFIED OPERATING AGREEMENT (AS DEFINED IN THE SEPSA),
EXCEPT DAMAGES THAT ARE WITHIN THE SCOPE OF PARAGRAPH 15(B)(II)(B)(II).

 

(ii) INDEMNITY BY LESSOR. LESSOR SHALL FULLY INDEMNIFY AND DEFEND THE CLI GROUP
FROM AND AGAINST ANY AND ALL DAMAGES TO THE EXTENT

 

(A) ARISING FROM THE DEVELOPMENT, CONSTRUCTION, OWNERSHIP, OCCUPATION, USE,
POSSESSION, INSTALLATION, CONDUCT, MANAGEMENT OPERATION OR MAINTENANCE OF ITS
ADJOINING PROPERTY OR ARISING FROM ANY ACTIVITY OF LESSOR IN AND ABOUT THE
PREMISES OR ITS ADJOINING PROPERTY, EXCEPT DAMAGES THAT ARE WITHIN THE SCOPE OF
PARAGRAPH 15(B)(I)(B),

 

(B) CAUSED OR CONTRIBUTED TO BY

 

(I) THE NEGLIGENCE OF THE LCC GROUP (EXCEPT DAMAGES THAT ARE WITHIN THE SCOPE OF
PARAGRAPH 15(B)(I)(C)),

 

(II) THE GROSS NEGLIGENCE OR THE WILLFUL MISCONDUCT OF THE LCC GROUP OR

 

(III) LESSOR’S BREACH OF ANY OF ITS OBLIGATIONS UNDER THIS LEASE, OR

 

(C) RELATING TO TAXES FOR WHICH LESSOR IS RESPONSIBLE ACCORDING TO PARAGRAPH 8,
EXCEPT DAMAGES THAT ARE WITHIN THE SCOPE OF PARAGRAPH 15(B)(I)(B)(II) OR
15(B)(I)(B)(III).

 

(c) Indemnification Procedures

 

(i) In order for a Person (the “Indemnified Person”) to be entitled to any
indemnification provided for under this Lease in respect of, arising out of or
involving a Third Party Claim(as defined in the SEPSA, “Third Party Claim”),
such Indemnified Person must notify the indemnifying Party (the “Indemnifying

 

17



--------------------------------------------------------------------------------

Person”) in writing (including copies of all papers served or delivered with
respect to such Claim) of the Third Party Claim promptly following receipt by
such Indemnified Person of written notice of the Third Party Claim, which notice
shall describe in reasonable detail the nature of the Third Party Claim, an
estimate of the amount of Damages attributable to the Third Party Claim to the
extent feasible and the basis of the Indemnified Person’s request for
indemnification hereunder; provided, however, that failure to give such
notification shall not affect the indemnification provided hereunder except to
the extent the Indemnifying Person shall have been actually prejudiced as a
result of such failure (except that the Indemnifying Person shall not be liable
for any expenses incurred during the period in which the Indemnified Person
failed to give such notice). Thereafter, the Indemnified Person shall deliver to
the Indemnifying Person, promptly following the Indemnified Person’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnified Person relating to the Third Party Claim.

 

(ii) If a Third Party Claim is made against an Indemnified Person, the
Indemnifying Person shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
Indemnifying Person, provided that such counsel is not reasonably objected to by
the Indemnified Person. Should the Indemnifying Person so elect to assume the
defense of a Third Party Claim, the Indemnifying Person shall diligently defend
such Third Party Claim and shall not be liable to the Indemnified Person for any
legal expenses incurred by the Indemnified Person after such assumption by the
Indemnifying Party in connection with the defense thereof. If the Indemnifying
Person assumes such defense, the Indemnified Person shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Person, it being
understood that the Indemnifying Person shall control such defense. The
Indemnifying Person shall be liable for the fees and expenses of counsel
employed by the Indemnified Person for any period during which the Indemnifying
Person has not assumed the defense thereof (other than during any period in
which the Indemnified Person shall have failed to give notice of the Third Party
Claim as provided above). If the Indemnifying Person chooses to defend a Third
Party Claim, the Indemnified Person shall cooperate in the defense thereof. Such
cooperation shall include the retention and (upon the Indemnifying Person’s
request) the provision to the Indemnifying Person of records and information
that are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. Provided the Indemnifying Person
elects to defend the Third Party Claim and is diligently defending or settling
such Claim, the Indemnified Person shall not assert in any such proceedings or
otherwise any Claim (including counterclaim or cross-claim) against the
Indemnifying Person or its Affiliates for indemnification or otherwise until the
Third Party Claim is resolved by final judgment or settlement and any related
Claims of the Indemnifying Party and its Affiliates against its insurers or
other Persons (except the Parties and their Affiliates) for payment or

 

18



--------------------------------------------------------------------------------

reimbursement of all or part of the costs of the Third Party Claim and resulting
Damages are finally resolved by judgment or settlement. Whether or not the
Indemnifying Person assumes the defense of a Third Party Claim, unless required
under applicable Legal Requirements, the Indemnified Person shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnifying Person’s prior written consent (which consent
shall not be unreasonably withheld). If the Indemnifying Person assumes the
defense of a Third Party Claim, the Indemnified Person shall agree to any
settlement, compromise or discharge of a Third Party Claim that the Indemnifying
Person may recommend and that by its terms obligates the Indemnifying Person to
pay the full amount of the liability and be responsible for all obligations in
connection with such Third Party Claim, which releases the Indemnified Person
completely in connection with such Third Party Claim; provided that such release
shall in form and substance reasonably acceptable to Indemnified Party.
Notwithstanding the foregoing, the Indemnifying Person shall not be entitled to
assume the defense of any Third Party Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the Indemnified Person in
defending such Third Party Claim) if the Third Party Claim seeks and has a
reasonable prospect of obtaining an order, injunction or other equitable relief
against the Indemnified Person that the Indemnified Person reasonably
determines, after conferring with its outside counsel, cannot be separated from
any related Claim for money Damages. If such equitable relief portion of the
Third Party Claim can be so separated from that for money Damages, the
Indemnifying Person shall be entitled to assume the defense of the portion
relating to money Damages.

 

(iii) After it has been determined, by acknowledgment, agreement or dispute
resolution provided for herein, that the Indemnifying Person is liable to the
Indemnified Person under this Paragraph 15(c)(iii), the Indemnifying Person
shall pay or cause to be paid to the Indemnified Person the amount of the Damage
within 10 Business Days of delivery of a notice reasonably itemizing the amount
of the Damage.

 

(iv) The indemnities contained in Paragraph 15 shall survive the termination and
liquidation of the Indemnifying Person.

 

(v) Subject to this Paragraph 15, in the event of any payment by or on behalf of
the Indemnifying Person to an Indemnified Person in connection with any Damage,
the Indemnifying Person shall be subrogated to and shall stand in the place of
the Indemnified Person as to any events or circumstances in respect of which the
Indemnified Person may have any right or Claim against any Person (except the
Parties and their Affiliates) relating to such event or indemnification. The
Indemnified Person shall cooperate with the Indemnifying Person (or such
guarantor) in any reasonable manner in prosecuting any subrogated Claim.

 

(vi) In the event any Indemnified Person should have a Claim against any
Indemnifying Person under Paragraph 15 that does not involve a Third Party

 

19



--------------------------------------------------------------------------------

Claim being asserted against or sought to be collected from such Indemnified
Person, the Indemnified Person shall deliver written notice of such Claim with
reasonable promptness to the Indemnifying Person which notice shall describe in
reasonable detail the nature of the Claim, an estimate of the amount of Damages
attributable to such Claim to the extent feasible and the basis of the
Indemnified Person’s request for indemnification hereunder. The failure by any
Indemnified Person so to notify the Indemnifying Person shall not relieve the
Indemnifying Person from any liability that it may have to such Indemnified
Person under Paragraph 15, except to the extent that the Indemnifying Person
demonstrates that it has been actually prejudiced by such failure (except that
the Indemnifying Person shall not be liable for any expenses incurred during the
period in which the Indemnified Person failed to give such notice). If the
Indemnifying Person disputes its liability with respect to such Claim, the
Indemnifying Person and the Indemnified Person shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved in accordance with the dispute
resolution procedures provided for herein.

 

(vii) Each Party (the employer Party) shall, after consultation with the other
Party, control the court proceedings relating to any Claim (as defined in the
SEPSA, “Claim”) made by an employee of the employer Party (“Employee Claim”)
against any Person in either Party’s Group (whether Lessee’s Group or Lessor’s
Group). After the conclusion of any such proceeding, the employer Party may then
seek to determine the extent to which it may be indemnified under Paragraph 15.

 

(d) EXPRESS NEGLIGENCE. THE INDEMNITIES, THE RELEASES AND THE WAIVERS,
ALLOCATIONS AND DISCLAIMERS OF, AND LIMITATIONS ON, LIABILITY OR REMEDIES OR
RECOURSE SET FORTH IN THIS LEASE SHALL, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED,
APPLY NOTWITHSTANDING THE STRICT LIABILITY OR NEGLIGENCE (INCLUDING GROSS
NEGLIGENCE), WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE OR PASSIVE, OR WILLFUL
MISCONDUCT OF THE PERSON (AS DEFINED IN THE SEPSA, “PERSON”) THAT IS THE
BENEFICIARY THEREOF OR WHETHER DAMAGES ARE ASSERTED IN CONTRACT, IN TORT, IN
WARRANTY, BY STATUTE OR OTHERWISE.

 

(e) CONSEQUENTIAL DAMAGES. NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE
CONTRARY, NEITHER PARTY NOR ITS GROUP SHALL BE LIABLE UNDER, OR WITH RESPECT TO
THE SUBJECT MATTER OF, THIS LEASE OR OTHERWISE ARISING OUT OF OR RELATING TO
THIS LEASE FOR EXEMPLARY, SPECIAL, PUNITIVE, TREBLE, INDIRECT, REMOTE,
SPECULATIVE OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS (EXCEPT TO THE
EXTENT THAT ANY DIRECT, ACTUAL DAMAGES INCLUDE AN ELEMENT OF PROFIT); PROVIDED,
HOWEVER, THAT THIS SENTENCE SHALL NOT APPLY TO DAMAGES IN RESPECT OF WHICH, BUT
FOR THIS SENTENCE, THE INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS LEASE WOULD
APPLY TO THE EXTENT THAT THE INDEMNIFYING PARTY WOULD RECEIVE INSURANCE PROCEEDS
IN RESPECT OF SUCH CLAIM FOR INDEMNIFICATION.

 

20



--------------------------------------------------------------------------------

(f) WARRANTY DISCLAIMERS. EACH PARTY ACKNOWLEDGES, UNDERSTANDS AND AGREES THAT
IT HAS ENTERED INTO THIS LEASE AND WILL BE RECEIVING (IN THE CASE OF LESSOR)
RENT AND (IN THE CASE OF LESSEE) THE PREMISES AND RIGHTS THEREIN BASED SOLELY ON
THE EXPRESS REPRESENTATIONS AND WARRANTIES IN THIS LEASE (IF ANY) AND THAT THERE
ARE NO REPRESENTATIONS OR WARRANTIES THAT EXTEND BEYOND THOSE IN THIS LEASE.
SUBJECT TO THE EXPRESS REPRESENTATIONS AND WARRANTIES IN THIS LEASE (IF ANY),
LESSEE ACCEPTS ALL THE PREMISES AND RIGHTS THEREIN PROVIDED UNDER THIS LEASE,
“AS IS,” “WHERE IS” AND “WITH ALL FAULTS.” THE PARTIES DISCLAIM AND WAIVE ANY
OTHER REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THIS LEASE, THE RENT AND THE
PREMISES OR THE OTHER PARTS OF THE CHANNELVIEW SOUTH COMPLEX, INCLUDING THE
PHYSICAL AND ENVIRONMENTAL CONDITION OF EITHER WHETHER WRITTEN OR ORAL, EXPRESS
OR IMPLIED, INCLUDING ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE. THE PARTIES ACKNOWLEDGE
THAT THE STATEMENTS SET FORTH IN THIS PARAGRAPH 15(F) CONSTITUTE A CONSPICUOUS
LEGEND.

 

(g) Exchanged Information. Each Party (the “Providing Party”) expressly
disclaims, and the other Party (the “Obtaining Party”) confirms that neither it
nor any Member of its Group is taking any actions (including entering into this
Lease) in reliance upon, any representations or warranties, express or implied,
from the Providing Party or any of Member of its Group as to the adequacy,
accuracy or completeness of, or otherwise in respect of, any of the information
(whether written or oral) provided or made available to, or jointly developed
with, the Obtaining Party or any Member of its Group (including any projections
or estimates contained therein) from time to time before and on the date hereof,
including the due diligence report prepared jointly by the Parties and
referenced in Section 21.8 of the SEPSA and any consensus reached, ideas
discussed, solutions considered or statements made by the Operating Committee
(as defined in the SEPSA) or any member thereof (collectively, the “Exchanged
Information”). Each Party represents and warrants that it and its Group are
sophisticated and experienced in matters relating to the subject of the
Exchanged Information and have made their own independent evaluation of the
Exchanged Information based on their own judgment. Any actions taken by a Party
or any of its Group in reliance on the Exchanged Information shall be at its own
risk, and the provision or receipt of the Exchanged Information shall not limit,
otherwise relieve or otherwise affect any of the Parties’ obligations under this
Lease. The representations and warranties expressly set forth in this Lease, the
SEPSA or the Services Agreement shall not be considered Exchanged Information.

 

(h) COVENANT NOT TO SUE. EACH PARTY HEREBY EXPRESSLY WAIVES AND AGREES NOT TO
ASSERT, AND SHALL CAUSE ITS GROUP NOT TO ASSERT, ANY RIGHTS, REMEDIES OR
RECOURSE AGAINST THE OTHER PARTY OR ITS GROUP THAT HAS BEEN RELEASED, WAIVED OR
OTHERWISE LIMITED (OR ALLOCATED AWAY FROM THE OTHER PARTY OR ITS GROUP) IN THIS
LEASE.

 

21



--------------------------------------------------------------------------------

16. Events of Default, Remedies.

 

(a) Events of Default. There shall be deemed to have occurred an event of
default (an “Event of Default”) with respect to a Party (the “Defaulting Party”)
upon the occurrence and during the continuance of any of the following events:

 

(i) the Defaulting Party (or in the case of Lessee, the CLI Guarantor) fails to
pay any undisputed amount when due pursuant to this Lease (or, in the case of
the CLI Guarantor, the CLI Guaranty) and such failure is not cured within three
(3) Business Days after receiving notice of such failure from the non-Defaulting
Party;

 

(ii) the Defaulting Party (or in the case of Lessee, the CLI Guarantor) fails to
perform any obligation (other than those specifically addressed in Paragraph
16(a)(i)) under this Lease (or, in the case of the CLI Guarantor, the CLI
Guaranty) and such failure is material and not cured within twenty (20) Days
after receiving notice of such failure from the non-Defaulting Party; provided,
however, if such default is capable of being cured and the Defaulting Party is
diligently seeking to cure such default, then such period of twenty (20) Days
shall be extended for such time as is necessary to cure such default up to an
additional period of twenty (20) Days (so that the cumulative cure period may be
no longer than forty (40) Days);

 

(iii) any representation or warranty made by the Defaulting Party in this Lease
was untrue when made, and such misrepresentation is material and not cured
within twenty (20) Days after receiving notice of such misrepresentation from
the non-Defaulting Party;

 

(iv) either Party (or in the case of Lessee, the CLI Guarantor) consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
of its assets to, another entity and, at the time of such consolidation,
amalgamation, merger or transfer, the resulting, surviving or transferee entity
fails to assume all the obligations of such Party under this Lease (or, in the
case of the CLI Guarantor, the CLI Guaranty) to which it or its predecessor was
a party by operation of law or pursuant to an agreement reasonably satisfactory
to the other Party; or

 

(v) the Defaulting Party (or in the case of Lessee, the CLI Guarantor)
experiences a Bankruptcy Event (as defined in the SEPSA).

 

(b) Remedies. Upon the occurrence and during the continuation of any Event of
Default, the non-Defaulting Party shall have the right to:

 

(i) terminate this Lease;

 

(ii) suspend performance of its obligations hereunder;

 

22



--------------------------------------------------------------------------------

(iii) seek specific performance of the obligations of the Defaulting Party
hereunder;

 

(iv) offset any amounts the non-Defaulting Party owes to the Defaulting Party
with any amounts due and owing by the Defaulting Party to the non-Defaulting
Party in accordance with Paragraph 23; and/or

 

(v) pursue legal action for damages (subject, for the avoidance of doubt, to the
releases and the waivers, allocations and disclaimers of, and limitations on,
liability or remedies or recourse set forth in this Lease).

 

(c) Remedies Cumulative. Subject, for the avoidance of doubt, to the releases
and the waivers, allocations and disclaimers of, and limitations on, liability
or remedies or recourse set forth in this Lease, each right or remedy of the
Parties provided for in this Lease shall be cumulative of and shall be in
addition to every other right or remedy provided for in this Lease (including
those set forth in Paragraph 16(b)) or available at law or in equity, and the
exercise, or the beginning of the exercise, by a Party of any one or more of any
such rights or remedies shall not preclude the simultaneous or later exercise by
such Party of any or all other of such rights or remedies.

 

17. Lessor’s Default. If, at any time, Lessor defaults in the performance of any
of Lessor’s covenants and obligations hereunder and such default continues for
sixty (60) days after written notice thereof from Lessee to Lessor, Lessee shall
have the right, in addition to any other remedy, to cure such default to the
extent such cure can be effected without Lessee entering onto Lessor’s South
Plant Property or otherwise affecting the operations at the Channelview South
Complex and charge the full cost and expense thereof to Lessor. If Lessee elects
to cure any such default, Lessee may proceed to collect all cost and expense
thereof (including reasonable fees of counsel) by deduction from the Base Rent
otherwise payable hereunder or in any other manner.

 

18. Non-Waiver. The failure of Lessor or of Lessee to insist at any time or
times upon the strict performance of any term, covenant or condition hereof
shall not be construed as a waiver or relinquishment in the future of any such
default. Receipt by Lessor of rentals or acceptance of performance of anything
required under this Lease to be performed with the knowledge of any existing
default shall not be deemed a waiver of any such default or operate or be
construed as an accord and satisfaction. In addition to all other remedies
herein specifically provided, Lessor and Lessee shall be entitled to restrain,
by injunction or other appropriate legal process, any violation or attempted or
threatened violation of any term, covenant or condition of this Lease.

 

19. Transfer of the CLI Facility; Assignment of Lease.

 

(a) Lessee may not Transfer (as defined in the SEPSA, “Transfer”) all or
substantially all of the CLI Facility (a) except as set forth in Article XXVI of
the SEPSA, whether or not the SEPSA is then in force and effect, and (b) without
a simultaneous Transfer of its rights and obligations under this Lease to the
same Person as permitted in Paragraph 19(b). Any CLI Facility Transfer or CLI
Facility Transfer Package (as those terms are defined in the SEPSA) shall not be
made except in accordance with Article XXVI of the SEPSA, whether or not the
SEPSA is then in force and effect.

 

23



--------------------------------------------------------------------------------

(b) Lessee may not Transfer any of its rights and obligations under this Lease
except (a) as provided in the immediately following sentence, (b) in connection
with a Transfer permitted under Paragraph 19(a) and (c) in the case of either
clause (a) or (b), also in accordance with the terms and conditions set forth in
Article XXVII of the SEPSA, whether or not the SEPSA is then in force and
effect, regarding the Transfer by Lessee of its rights and obligations under the
SEPSA as if such terms and conditions applied to the Transfer by Lessee of its
rights and obligations under this Lease instead of the SEPSA. Lessor hereby
consents to the mortgage, pledge, or refinancing of any portion of the CLI
Facility or of this Lease in favor of any Lenders. Lessor further agrees to
execute documentation to evidence such consent; provided, that Lessor shall have
no obligation to waive any of its rights under this Lease. Lessor further
acknowledges that any such mortgage, pledge, refinancing or creation of security
interest may require the recognition of certain rights of Lenders in the
underlying documents, including the matters set forth in Sections 27.2(a),
27.2(b), 27.2(c), 27.2(d), 27.2(e), 27.2(f), 27.2(g) and 27.2(h) of the SEPSA,
as if such Sections applied to the Lease instead of the SEPSA, whether or not
the SEPSA is then in force and effect. Any CLI Facility Transfer or CLI Facility
Transfer Package (as such terms are defined in the SEPSA) that would otherwise
not be subject to this Paragraph 19(b) shall be subject to this Paragraph 19(b),
whether or not this Lease is directly assigned.

 

(c) To the extent Lessor assigns its rights and obligations under this Lease to
any purchaser of all or substantially all of the LCC Facility (except an
Affiliate of LCC), Lessor shall be automatically relieved of its obligations
under this Lease.

 

(d) Any Transfer in violation of this Paragraph 19 shall be void from the
beginning and of no effect.

 

20. Notices. Unless otherwise provided in this Lease, any notice, consent or
other communication required to be made under this Lease shall be in writing and
shall be personally delivered or sent by reputable courier service, by certified
mail, or by facsimile to the person and the address or facsimile number, as
applicable, set forth below or such other person, address or facsimile number as
the receiving Party may from time to time designate by written notice in
accordance with this Paragraph 20:

 

If to Lessor, to:

 

Lyondell Chemical Company

1221 McKinney, Suite 700

Houston, TX 77010

Facsimile: (713) 951-1603

Attention: Director of U.S. Industrial Gases and Utilities

 

24



--------------------------------------------------------------------------------

With a copy to:

 

Lyondell Chemical Company

1221 McKinney, Suite 700

Houston, TX 77010

Facsimile: (713) 309-2143

Attention: General Counsel

 

If to Lessee, to:

 

CoGen Lyondell

1000 Louisiana Street

Houston, TX 77002

Telecopy: (713) 767-8763

Telephone: (713) 767-8755

Attention: Jim Tharp

 

With a copy to:

 

Dynegy, Inc.

Attn: General Counsel

1000 Louisiana, Suite 5800

Houston, Texas 77002-5050

Facsimile: (713) 767-8508

 

All communications shall be deemed to have been duly given on (a) the date of
receipt if delivered personally, (b) the date of transmission with confirmation
(or, if such date is not a Business Day, the first Business Day following such
date) if transmitted by facsimile, or (c) the date of delivery if sent by
reputable courier service or certified mail, whichever shall first occur. As
proof of such delivery, it shall be sufficient to produce a receipt showing
personal service, the transmittal sheet confirming delivery to the proper person
and facsimile number, the certified mail return receipt showing the correct
address of the addressee and signed by the receiving Party or the receipt of a
reputable courier service showing the correct address of the addressee.

 

21. Representations of the Parties.

 

(a) In connection with the execution and delivery of this Lease, Lessor
represents and warrants to Lessee that:

 

(i) it is duly organized and validly existing under the laws of Delaware, is
qualified to do business and in good standing in the state of Texas, and has all
requisite power, authority, and franchises, corporate or otherwise, to enter
into this Lease and perform its obligations hereunder;

 

(ii) the execution, delivery, and performance of this Lease have been duly
authorized by Lessor and are in accordance with its organizational instruments,
and that this Lease has been duly executed and delivered by an authorized
representative of Lessor;

 

25



--------------------------------------------------------------------------------

(iii) the execution, delivery, and performance of this Lease do not and will not
(i) result in a breach of, or constitute a default (or an event which with the
giving of notice or the lapse of time or both would constitute a default) under,
any agreement, lease, or instrument to which it is a party or by which it or its
properties may be bound or affected, (ii) require any consent or approval of any
owner of an equity interest in Lessor or any holder (or any trustee for any
holder) of any indebtedness or other contracted obligation of Lessor or any
other Person, except consents or approvals that have been obtained and are in
full force and effect, (iii) violate any Legal Requirement or determination of
an arbitrator or a court or other Governmental Authority except as could not
reasonably be expected to result in a material adverse effect on Lessor or its
ability to perform its obligations hereunder or (iv) result in the creation or
imposition of any Encumbrance upon the Premises or upon lands of Lessor located
adjacent thereto (or the improvements located thereon) by other than this Lease;

 

(iv) no litigation, investigation, or other legal, administrative, or
arbitration proceeding is pending or, to the best of its knowledge, threatened
against it or any of its properties or revenues, existing or future, which if
adversely determined could have a material adverse effect on its ability to
perform its obligations hereunder;

 

(v) this Lease constitutes a legal, valid, and binding obligation against it,
enforceable in accordance with its terms except to the extent that enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting creditors’ rights generally and by principles of equity;
and

 

(vi) Lessor has good and indefeasible title to the Premises, free and clear of
all liens, Claims, security interests and encumbrances except as set forth in
Exhibit C attached hereto and made a part hereof. Lessor is legally entitled to
lease the surface of the Leased Premises to Lessee and to grant the Easements to
Lessee for the purposes set forth in this Lease. Lessor has not granted or
conveyed to any other party rights in and to the Premises which would impair or
impede in any respect Lessee’s rights to use the Premises in the manner
contemplated by this Lease. Without limiting the foregoing warranty, Lessor
agrees to defend Lessee’s estate in and to the Premises against any parties
claiming the same, by, through or under Lessor, but not otherwise.

 

(b) In connection with the execution and delivery of this Lease, Lessee
represents and warrants to Lessor that:

 

(i) it is duly organized and validly existing under the laws of Texas, is
qualified to do business and in good standing in the state of Texas, and has all
requisite power, authority, and franchises, corporate or otherwise, to enter
into this Lease and perform its obligations hereunder;

 

26



--------------------------------------------------------------------------------

(ii) the execution, delivery, and performance of this Lease have been duly
authorized by Lessee and are in accordance with its organizational instruments,
and that this Lease has been duly executed and delivered by an authorized
representative of Lessee;

 

(iii) the execution, delivery, and performance of this Lease do not and will not
(i) result in a breach of, or constitute a default (or an event which with the
giving of notice or the lapse of time or both would constitute a default) under,
any agreement, lease, or instrument to which it is a party or by which it or its
properties may be bound or affected, (ii) require any consent or approval of any
owner of an equity interest in Lessee or any holder (or any trustee for any
holder) of any indebtedness or other contracted obligation of Lessee or any
other Person, except consents or approvals that have been obtained and are in
full force and effect, (iii) violate any Legal Requirement or determination of
an arbitrator or a court or other Governmental Authority except as could not
reasonably be expected to result in a material adverse effect on Lessee or its
ability to perform its obligations hereunder or (iv) result in the creation or
imposition of any Encumbrance upon the Improvements or Lessee’s interests in the
Premises other than this Lease;

 

(iv) no litigation, investigation, or other legal, administrative, or
arbitration proceeding is pending or, to the best of its knowledge, threatened
against it or any of its properties or revenues, existing or future, which if
adversely determined could have a material adverse effect on its ability to
perform its obligations hereunder

 

(v) this Lease constitutes a legal, valid, and binding obligation against it,
enforceable in accordance with its terms except to the extent that enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting creditors’ rights generally and by principles of equity;

 

(vi) Lessee has good and indefeasible title to the leasehold estate under the
Existing Lease (the “Existing Leasehold Estate”), free and clear of all liens,
Claims, security interests and encumbrances except as set forth in Exhibit C
attached hereto and made a part hereof. Lessee has not granted or conveyed to
any other Person rights in and to the Existing Leasehold Estate (or if
previously granted, all such rights have been terminated and are of no further
force or effect); and

 

(vii) during the term of its ownership by Dynegy Inc. and its successors and
permitted assigns (and, to Lessee’s knowledge, prior to such term), it has not
entered into or become bound by (or suffered its assets to become bound by) any
material obligations which remain outstanding, other than those related to the
development, construction, ownership, financing, operation and maintenance of
the CLI Facility and activities related thereto.

 

27



--------------------------------------------------------------------------------

22. Recorded Memorandum. At the request of any party hereto, the parties hereto
agree to execute, acknowledge and file of record in Harris County, Texas, a
memorandum evidencing and referencing this Lease and the terms hereof
substantially in the form attached hereto as Exhibit E.

 

23. Netting, Set-Off. So long as the Parties have amounts due and owing to each
other pursuant to this Lease, the Services Agreement or the SEPSA (other than
Section 7.4.3 or Section 2.2 of Exhibit I thereof), then each Party shall net
against any such amounts it owes pursuant to any of such agreements (including
by set-off, offset, combination of accounts, deduction, retention, counterclaim,
recoupment or withholding across or within each or all of such agreements) any
such amounts then due and owing to it pursuant to any of such agreements, which
netting, during the SEPSA Period, shall be shown in full in each Statement (as
defined in the SEPSA, “Statement”) with reasonable back-up documentation
detailing any netted payment. The netting provided herein is in addition to but
without duplication of, and not in limitation of, any other right or remedy
available to such Party (including any right of setoff, offset, combination of
accounts, deduction, counterclaim, retention, recoupment or withholding),
whether arising under this Lease, the Services Agreement, the SEPSA, any credit
support document, or any other agreement, under applicable Legal Requirements,
in equity, or otherwise. The Parties further agree that each Party’s obligation
to make payments of any amounts under this Lease, the Services Agreement, the
SEPSA will be satisfied and discharged by netting and making payments according
to this Paragraph, Paragraph 5 and, while the SEPSA is in force and effect,
Section 14.1 of the SEPSA.

 

24. Waiver of Landlord’s Lien. Lessor hereby subordinates all liens and Claims
of Lessor against the Improvements as security for the payment of any rental or
performance of Lessee hereunder, including specifically, but not limited to, any
landlord’s lien, security interest or other lien to which Lessor may be entitled
in equity or under law or the statutes of the State of Texas so long as, and
only for so long as, the SEPSA remains in effect.

 

25. Survival. Each of the representations, warranties, all covenants and other
obligations of the parties shall survive the execution and delivery of this
Lease.

 

26. Further Assurances. From time to time following the execution and delivery
of this Lease, at the request of any Party hereto and without further
consideration, the other Party hereto shall execute and deliver to such
requesting Party such instruments and documents and take such other action (but
without incurring any financial obligation) as such requesting Party may
reasonably request in order to consummate more fully and effectively the
transactions contemplated hereby.

 

27. Entire Agreement; Amendments. This Lease together with the SEPSA and the
Services Agreement represents the final and mutual understanding of the Parties
concerning its subject matter. It replaces and supersedes any prior agreements
or understandings, whether written or oral. No representations, inducements,
promises, or agreements, oral or otherwise, have been relied upon or made by any
party hereto, or anyone on behalf of a Party, that are not fully expressed in
this Lease. This Lease may be amended, modified or supplemented, but only by a
written agreement duly executed by both Parties hereto. Any waiver or consent
shall be effective only in the specific instance and for the specified purpose
for which given. A waiver or consent shall be effective only if it is in writing
and duly executed by the Party giving the waiver or consent.

 

28



--------------------------------------------------------------------------------

28. Applicable Law. This Lease, and all provisions hereof, shall be governed by
and, interpreted in accordance with, the laws of the State of Texas.

 

29. Severability. If any provision of this Lease is held to be unenforceable,
this Lease shall be considered divisible and such provision shall be deemed
inoperative to the extent it is deemed unenforceable, and in all other respects
this Lease shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by Legal Requirements.

 

30. Counterparts. This Lease may be executed in any number of counterparts with
the same effect as if all signing Parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.

 

31. Successors and Assigns. The covenants and agreements herein contained shall,
subject to the provisions of this Lease, bind and inure to the benefit of the
successors and assigns of the Parties and shall be covenants running with the
land.

 

32. No Association, Partnership or Joint Venture; Third Party Beneficiaries.
This Lease (individually or collectively with any other Material Project
Document (as defined in the SEPSA)) shall not be interpreted or construed to
(a) create an association, joint venture or partnership between the Parties or
impose any partnership obligation or liability on either Party, or (b) create
any agency relationship between the Parties or impose any fiduciary duty of any
kind on either Party, or (c) create a trust or impose any trust obligations of
any kind on either Party. Neither Party shall have any right, power or authority
to enter into any agreement or undertaking for, or act on behalf of, or act as
or be an agent or representative of, or otherwise bind, the other Party. Each
Party waives any and all rights that it may otherwise have under applicable
Legal Requirements (including legal precedents) to make any Claim or take any
action against the other Party or any of Members of its Group in respect of this
Lease based on any theory of agency, fiduciary duty or other special standard of
care. Nothing in this Lease shall be construed to create any duty to, or
standard of care with reference to, or any liability to, any Person not a Party
to this Lease, except the rights of the Group of each Party to the releases and
the waivers, allocations and disclaimers of, and limitations on, liability or
remedies or recourse set forth in this Lease.

 

33. Dispute Resolution.

 

(a) Initial Resolution by the Parties and Executive Senior Management. Any
dispute, controversy or Claim which may arise out of or in connection with this
Lease (each a “Dispute”), shall be resolved by the Parties pursuant to the
provisions of this Paragraph 33(a) and Paragraph 33(b). Either Party may
initiate a dispute resolution meeting between the authorized representatives of
the Parties by submitting a written notice to the other Party specifically
identifying the complaining Party’s Dispute. The authorized representatives
shall meet in person at a mutually agreed location no later than

 

29



--------------------------------------------------------------------------------

ten (10) Business Days after the non-complaining Party’s receipt of the notice
of Dispute. If those authorized representatives of the Parties are unable to
resolve the Dispute no later than ten (10) Business Days of such meeting, each
Party shall refer the Dispute to a senior executive of its organization, which
in the case of Lessee shall also be a senior executive of the CLI Guarantor, who
has not been involved with the Dispute and such senior executive shall meet with
the other Party’s senior executive at a mutually agreed location no later than
thirty (30) Business Days from the date of the initial meeting of the authorized
representatives pursuant to the immediately preceding sentence in order to
attempt to resolve the Dispute.

 

(b) Arbitration. Any Dispute that cannot be resolved between the Parties
pursuant to Paragraph 33(a), including any matter relating to the interpretation
or construction of this Lease, shall be finally and exclusively resolved by
arbitration irrespective of the magnitude thereof, the amount in dispute or
whether such dispute would otherwise be considered justiciable or ripe for
resolution by any court or arbitration tribunal. This Lease and the rights and
obligations of the Parties shall remain in full force and effect pending the
award in such arbitration proceeding. Each arbitration between the Parties shall
be conducted in Houston, Texas. To the extent not inconsistent with the
provisions hereof, such arbitration shall be conducted pursuant to the then
applicable Commercial Arbitration Rules and Mediation Proceedings of the
American Arbitration Association. The arbitration shall be conducted before a
tribunal composed of three arbitrators, each of whom shall be neutral,
independent and generally knowledgeable and possessing appropriate industry
experience regarding the nature of the type of matter in dispute.

 

(c) Appointment of Arbitrators. Each Party shall appoint an arbitrator, obtain
its appointee’s acceptance of such appointment and deliver written notification
of such appointment and acceptance to the other Party within fifteen (15) Days
after delivery of a notice of arbitration. The two (2) Party-appointed
arbitrators shall jointly appoint the third arbitrator (who shall be the
chairperson) and obtain the acceptance of such appointment and deliver written
notification of such appointment to the Parties within fifteen (15) Days after
their appointment and acceptance. If a Party fails to appoint its arbitrator
within a period of fifteen (15) Days after receiving notice of the arbitration,
or if the two (2) arbitrators appointed cannot agree upon the third arbitrator
within a period of fifteen (15) Days after appointment of the second arbitrator,
then such arbitrator shall be appointed by the American Arbitration Association
or as otherwise agreed to by the Parties.

 

(d) Procedures. Within ten (10) Business Days after the completion of the
selection of the arbitration tribunal in accordance with Paragraph 33(c) (the
“Arbitration Tribunal”), each of Lessee and Lessor shall deliver to the
Arbitration Tribunal and to each other a notice setting forth each issue (the
“Arbitration Tribunal Issue”) to be presented to the panel and the resolution of
each Arbitration Tribunal Issue that it wishes the panel to reach on a word for
word basis (a “Decision Proposal”), together with any information that it wishes
for the panel to consider in connection with its resolution of the Arbitration
Tribunal Issues. Within ten (10) Business Days after the providing of the
Decision Proposals, a hearing of the Arbitration Tribunal with the Parties (the

 

30



--------------------------------------------------------------------------------

“Hearing”) shall take place at a mutually acceptable time and place. At such
time, the Parties shall have the opportunity to discuss fully between themselves
and the Arbitration Tribunal, the content of such Decision Proposal and the
information presented by both Parties in connection therewith. Each Party shall
have the opportunity to modify their respective Decision Proposals in any manner
such Party wishes for any reason, including in reaction to the information
presented at such Hearing. Any such modifications shall be discussed so that
when a Party changes its Decision Proposal, it shall do so with full knowledge
of the content of the other Party’s revised Decision Proposal. The finalization
of such Decision Proposals shall take place at such Hearing unless the Parties
agree otherwise. Except as otherwise set forth herein, the Arbitration Tribunal
shall render its decision within five (5) Business Days after the Hearing. In
reaching such decision with respect to each Arbitration Tribunal Issue, the
Arbitration Tribunal shall be required to select the resolution with respect to
such Issue set forth in the Decision Proposal by one of the Parties, and shall
have no authority to reach any resolution not set forth in the Decision Proposal
by one of the Parties. The Parties shall be entitled to no period for discovery,
provided, however, that the Arbitration Tribunal may permit document discovery
upon a showing of good cause. All direct testimony shall be offered by way of
affidavit. The Party submitting an affidavit shall make the affiant available
for cross-examination before the Arbitration Tribunal. The Parties waive any
Claim to any Damages excluded by Paragraph 15(e) and the Arbitration Tribunal is
specifically divested of any power to award such Damages. All decisions of the
Arbitration Tribunal shall be pursuant to a majority vote. Any interim or final
award shall be rendered by written decision. The judgment of the Arbitration
Tribunal shall be final and binding (i.e., not subject to appeal) on the Parties
and that an arbitration award may be entered in any state or federal court
having jurisdiction thereof.

 

(e) Other Remedies. Neither Party shall be precluded hereby from seeking, from
the courts of any jurisdiction, provisional or equitable remedies of a type not
then available pursuant to the arbitration rules set forth in Paragraph 33(b),
including without limitation, temporary restraining orders and preliminary or
permanent injunctions, nor shall the pursuit of such provisional or equitable
relief constitute a waiver or modification of such Party’s right to arbitration
hereunder unless such waiver is expressed in writing and signed by such Party.
In the event any Person not a Party to this Lease shall commence any
interpleader or similar action which either directly or indirectly raises issues
which are subject to arbitration hereunder, the Parties shall seek a stay of
such proceedings pending arbitration in accordance with this Lease.

 

(f) Performance During Dispute. The Parties shall continue to perform their
respective obligations under this Lease during the pendency of any disagreement,
including a good faith disagreement regarding the effectiveness or the purported
termination of this Lease.

 

34. Survival of Obligations. Neither termination nor expiration of this Lease
shall relieve the Parties of any undischarged liability in respect of the period
on and prior to that termination or expiration. The liabilities described in the
immediately preceding sentence, each other provision hereof that is expressly
stated to survive and the indemnities, the releases and the waivers, allocations
and disclaimers of, and limitations on, liability or remedies or recourse set

 

31



--------------------------------------------------------------------------------

forth in this Lease, together with any other provisions of this Lease to the
extent relating to any of the foregoing (including to the discharge and
enforcement thereof), shall survive the termination or expiration of this Lease.

 

35. Guaranty on Behalf of CLI. While this Lease is in effect, Lessee shall
comply with Article XXIII of the SEPSA whether or not the SEPSA is in force and
effect.

 

Exhibits

 

Exhibit A – Leased Premises

Exhibit B – Easement Parcels

Exhibit C – Permitted Encumbrances

Exhibit D – Easement Agreements

Exhibit E – Memorandum of Lease

Exhibit F – Insurance Coverage

Exhibit G – Released Tracts H, I and T

Exhibit H – Lessor’s South Plant Property

Exhibit I – Amendment to Easement Agreement

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have caused this Lease to be duly executed
as of the day and year first above written.

 

LESSOR: LYONDELL CHEMICAL COMPANY By  

/s/ Morris Gelb

--------------------------------------------------------------------------------

Name:   Morris Gelb Office   Executive VP / COO LESSEE: COGEN LYONDELL, INC. By
 

/s/ Stephen A. Furbacher

--------------------------------------------------------------------------------

Name:   Stephen A. Furbacher Office   President



--------------------------------------------------------------------------------

State of Texas    §      § County of Harris    §

 

This instrument was acknowledged before me on September 6, 2005 by Morris Gelb,
Executive VP / COO of Lyondell Chemical Company, a Delaware corporation, on
behalf of said corporation.

 

/s/    Ruth M. Kirchhofer

--------------------------------------------------------------------------------

Notary Public in and for State of Texas

 

My commission expires:

4/18/09

 

State of Texas    §      § County of Harris    §

 

This instrument was acknowledged before me on September 1, 2005, by Stephen A.
Furbacher, President of Cogen Lyondell, Inc., a Texas corporation, on behalf of
said corporation.

 

/s/    Patricia L. Rottner

--------------------------------------------------------------------------------

Notary Public in and for The State of Texas

 

My commission expires:

11/18/06

 

34